[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 404 
The plaintiff after receiving her injury gave the defendant a receipt in these words: "Rec'd, Brookfield, July 11, 1849, of Wm. D. Knap, forty dollars in full for damage done to us by the stage accident on the 18th June last;" signed by plaintiff, and the judge at the circuit held that this receipt constituted a bar to the action, and should be so held by the jury, unless the plaintiff has shown by parol evidence that there was a condition annexed to the receipt which did not appear in the receipt itself. The jury found there was such a condition, and gave a verdict for *Page 405 
the plaintiff for $340. The only point I shall consider is whether it was admissible to show by parol evidence, that the receipt was given upon a condition not expressed in it, and thus get rid of its effect. A majority of the supreme court in the fifth district held such evidence admissible, and affirmed the judgment of the circuit court. In my opinion the evidence was inadmissible and should have been excluded.
The supreme court of the fourth district in Egleston v.Knickerbocker, (6 Barbour, 458,) gave to this subject an elaborate examination. We held to the general rule that parol evidence is inadmissible to contradict or explain a written agreement. We showed that a receipt is so far an exception to this rule, that it may be explained as to the considerationpart, when the explanation is not contradictory to, but consistent with the instrument. We held, also, that a receipt absolute in its terms can not be shown by parol evidence to be upon a condition, except on a proceeding to reform the instrument for fraud or mistake. And we observed that when a receipt was in the nature of a contract, it fell within the general rule applicable to contracts. If that decision be law, the judgment under review was erroneous and should be reversed. The leading cases are reviewed in Egleston v. Knickerbocker, supra; and the whole subject is fully considered in Dart on Venders, 451, andnotes, where various other cases to the same effect are cited. (See Houstin v. Shindler, 11 Barb. 36, as to explainingReceipts.)
Justice PRATT, who gave the prevailing opinion in this case, disregards the opinion of the court of the fourth district inEgleston v. Knickerbocker. He admits that the opinion might create some little embarrassment, had it not been overruled by the supreme court in the eighth district in White v. Parker,
(8 Barbour, 48.) With deference be it said, Justice Pratt has misrepresented the opinion in Eglestone v. Knickerbocker, and is wholly mistaken when he says that the opinion of Mullet, J., inWhite v. Parker is at *Page 406 
variance with that of Willard, J., in Egleston v.Knickerbocker. The two are in strict harmony with each other. When the case of White v. Parker was decided, that ofEgleston v. Knickerbocker was not reported, and of course it is not referred to by Judge Mullet. It will be seen by looking at Judge Mullet's opinion (8 Barbour, 69,) that the explanatory evidence which he held admissible, was to show that though the receipt purported to be for $354.83, in meaning it was in truth given for land contracts. The explanation related to the consideration, and is precisely such a one as the supreme court in the fourth district held admissible in Egleston v.Knickerbocker. In the present case, had the plaintiff proposed to show that the forty dollars paid her, instead of being gold and silver, was a counterfeit note, it would have been competent, (Houstin v. Shindler, 11 Barb. 36.) The opinion of Nelson, J. in Kellogg v. Richards, (14 Wend. 118, 119,) lays down the rule in substance like that advanced in Egleston v.Knickerbocker, supra.
It is possible that the defendant obtained the advantage of the plaintiff in the settlement for her damages; but she can not be relieved in this way without unsettling principles which have long been firmly established.
The jury were not asked to inquire whether the receipt was obtained by fraud, or that the plaintiff gave it under any mistake or misapprehension of her rights. They were simply instructed to inquire whether a parol condition was made not appearing in the receipt. This, in my judgment, was wrong. The sympathy which the jury could not fail to find for the plaintiff, a young lady, in her misfortune, should not influence the court to pervert the law for her advantage.
The judgment of the supreme court and of the circuit court should be reversed, and a new trial ordered with costs to abide the event.